Citation Nr: 1630775
Decision Date: 08/03/16	Archive Date: 09/30/16

DOCKET NO.  10-01 096


On appeal from theDepartment  of Veterans Affairs Regional  Office in Detroit,   Michigan



THE ISSUES

1. Entitlement to an increased rating for lumbar degenerative disc disease, currently rated  as 20 percent disabling.

2. Entitlement to an increased rating for a left knee disability, meniscus tear status post meniscectomy,  currently rated as I O percent  disabling.

3. Entitlement to an increased rating for a right knee disability, meniscus tear status post meniscectomy,  currently rated as I O percent  disabling.


REPRESENTATION

Appellant represented by:	The American  Legion



ATTORNEY  FOR THE BOARD

M. Prem, Counsel




INTRODUCTION

The Veteran  served on active duty  from  September  1989 to December  1997.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by a Regional Office (RO) of the Department  of Veterans  Affairs (VA). A notice of disagreement  was received  in May  2008; a statement of  the case was issued in November 2009; and a substantive appeal was received in January 2010.

In an April 2012 rating decision, the RO granted a I 00% rating for the left knee effective August 21, 2008 to December I , 2008 based on surgical or other treatment necessitating convalescence. It also granted a I 00% rating for the right knee effective January 15, 2009 to May l , 2009 based on surgical or other treatment necessitating  convalescence.

In August  20 I 0, the Veteran  requested  a hearing in conjunction  with  his claims for I 00 percent ratings for his knees based on surgical or other treatment necessitating convalescence. It is not clear what type of hearing he was requesting. He was scheduled for a RO hearing. An  informal  conference report  summary  of the discussion reflects that as a result  of the hearing, there was a need  for more recent  VA examinations. The Veteran's claims for  I 00 percent ratings  for his knees based  on surgical  or other treatment  necessitating  convalescence were subsequently granted. Based on these factors, the Board finds that there is not a pending hearing request.


FINDINGS  OF FACT

1. The Veteran's lumbar degenerative disc disease has not been manifested by forward  flexion of the thoracolumbar  spine 30 degrees or less;  favorable  ankylosis of the entire thoracolumbar spine; or incapacitating episodes having  a total  duration of at  least  four weeks, but less than  six weeks during the past  12 months.

2. The Veteran's left knee  disability, meniscus  tear status post meniscectomy  has not been  manifested  by  leg flexion  limited to 30 degrees; leg extension  limited to 15 degrees; ankylosis at a favorable angle in full extension, or in slight flexion between  O degrees and  10 degrees; malunion  of the tibia and fibula with a moderate
knee or ankle disability; moderate subluxation or lateral instability; or dislocation  of the semilunar cartilage of the knee with frequent episodes of "locking," pain and effusion  into the joint.

3. The Veteran's right knee disability, meniscus tear status post meniscectomy  has  not been  manifested  by  leg flexion  limited to 30 degrees;  leg extension  limited to 15 degrees; ankylosis at a favorable angle in full extension, or in slight flexion between  O degrees and  10 degrees; malunion of the tibia and fibula with a  moderate
knee or ankle disability; moderate subluxation or lateral instability; or dislocation  of the semilunar cartilage of the knee with frequent episodes of "locking," pain and effusion  into the joi nt.


CONCLUSIONS  OF LAW

1. The criteria for entitlement to a disability evaluation in excess of 20 percent for the Veteran's service-connected lumbar degenerative disc disease have not been met. 38 U.S.C.A. §§ 1 155, 5107 (West 2014); 38 C.F.R. Part 4, including § 4.7 and Codes 5235 to 5243, 5293 (2015).

2. The criteria for entitlement to a disability evaluation in excess of 10 percent for the Veteran's service-connected left knee disability, meniscus tear status post meniscectomy have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R.  Part 4, including  § 4.7 and Codes  5256-5262  (2015).

3. The criteria for entitlement to a disability evaluation in excess of 10 percent  for the Veteran's  service-connected  right  knee disability,  meniscus  tear  status post meniscectomy  have not been  met.  38 U.S.C.A.  §§ 1155, 5107 (West  2014); 38 C.F.R. Part 4,  including  § 4.7 and Codes  5256-5262 (2015).



REASONS  AND  BASES  FOR FINDINGS  AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

In a November 2006 letter. the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2015). The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that he was expected to provide. The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required  by Dingess/Hartman  v. Nicholson,  19 Vet. App. 473  (2006).

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim. 38 C.F.R. § 3.159 (2015). VA has done everything reasonably possible to assist the Veteran with respect to the claim for benefits in accordance with 38 U.S.C.A. § 5103A ( West 2014) and 38 C.F.R.  § 3.159(c) (2015).    Relevant service treatment and other medical  records have been  associated with the claims  file. The Veteran was given VA examinations in December 2006 and August 2014, which  are fully adequate.   Each  examiner fully addressed the rating  criteria.  Additionally, the August 2014 VA examiner reviewed the claims file in conjunction with the examination.   The duties to notify  and to assist have been met.

Increased Ratings

Disability evaluations are determined by the application of the Schedule For Rating Disabi lities, which assigns ratings based on the average impairment of earning capacity  resulting  from a service-connected  disability.   38 U.S.C.A.  § 1155; 38 C.F.R. Part 4.   Where there  is a question as to which  of two evaluations  shall  be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required  for that rating.  Otherwise, the lower rating will  be assigned.   38 C.F.R.  § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, I  Vet.App.  589, 594 (1991).  However, where an increase  in the level of a service-connected disability is at issue, the primary concern is the present  level  of disability.   Francisco  v. Brown, 7 Vet.App.  55 (1994).
Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different  levels of compensation  from the time the increased rating claim was filed until a final decision  is made.    Hart v.  Mansfield. 21 Vet. App. 505 (2007).  The analysis in the following decision  is therefore undertaken  with consideration  of the possibility  that different ratings may  be warranted  for different time periods.

The current General  Rating Formula  for Diseases and Injuries holds that for  diagnostic codes 5235 to 5243 (unless 5243 is evaluated under the Formula  for   Rating Intervertebral Disc Syndrome based on incapacitating episode) a I 00 percent rating  is warranted  when  there  is unfavorable  ankylosis of the entire spine.  A 50 percent rating is warranted when there is unfavorable ankylosis of the entire thoracolumbar spine. A 40 percent rating is warranted when there is unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar  spine  30 degrees  or less; or, favorable  ankylosis  of the entire thoracolumbar  spine.  A 30 percent rating is warranted  when there is forward flexion of the cervical  spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine. A 20 percent rating is warranted when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, combined range of motion of the thoracolumbar spine not  greater than  120 degrees; or, combined  range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding  severe enough to result  in abnormal  gait or abnormal  spinal contour such as scoliosis, reversed  lordosis,  or abnormal  kyphosis.


The criteria also include the following provisions:

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2):  (See also Plate V.)  For VA compensation  purposes,  normal  forward flexion  of the cervical  spine is zero to 45 degrees, extension  is zero to 45 degrees,  left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation  are zero to 80 degrees.   Normal  forward  flexion  of the thoracolumbar  spine is zero to 90 degrees, extension  is zero to 30 degrees,  left and right  lateral  flexion  are zero to 30 degrees, and left and right  lateral rotation  are zero to 30 degrees.  The   combined range of motion refers to the sum of the range of forward  flexion,  extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion  for each  component of spinal motion provided in this note are the maximum that can be used for calculation  of the combined  range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion  of the spine in a particular  individual  should be considered  normal  for that individual,  even though  it does not conform to the normal range of motion stated in Note (2). Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual  will  be accepted.

Note (4):  Round  each range of motion  measurement  to the nearest  five  degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the  following: difficulty  walking because  of a limited  line of vision; restricted  opening of the mouth  and chewing; breathi ng  limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral  position  (zero degrees) always represents  favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  5235 Vertebral  fracture or dislocation  5236 Sacroiliac injury and weakness 5237 Lumbosacral or cervical strain 5238 Spinal stenosis 5239 Spondylolisthesis  or segmental instability  5240 Ankylosing spondylitis 5241 Spinal fusion 5242 Degenerative arthritis. of the spine (see also diagnostic  code 5003) 5243 lntervertebral  disc  syndrome

Additionally,  under Diagnostic Code 5293, a 60 percent disability rating is  warranted when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months. A 40 percent rating is warranted when there  are incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past 12 months. A 20 percent rating is warranted when there are incapacitating episodes having a total duration of at least two weeks, but less than four weeks during the past 12 months. A 10 percent rating is warranted when there are incapacitating episodes having a total duration of at least one week, but less than two weeks during the past 12 months. An incapacitating episode is defined as a period  of acute signs and symptoms due to intervertebral  disc  syndrome that required bed rest prescribed by a physician and treatment by a physician. An evaluation can be had either on the total duration of incapacitating episodes over the past 12 months or by combining separate evaluations of the  chronic orthopedic and neurologic manifestations  along with evaluations for all  other disabilities under 38 C.F.R. § 4.25, whichever method results in the higher evaluation.

The Veteran's service-connected knee disabilities have been rated by the RO under the provisions of Diagnostic Code 5259.  Under this regulatory provision,    a 10 percent  rating  is warranted  for  removal  of cartilage.

Under Diagnostic Code 5260, a 10 percent rating is warranted for leg flexion  limited to 45 degrees.  A 20 percent rating is warranted  for leg flexion limited to   30 degrees.  A 30 percent rating  is warranted  for leg flexion limited to  15 degrees.

Additionally, the Board notes that pursuant to Diagnostic Code 5261, a IO percent rating is warranted for leg extension limited to 10 degrees. A 20 percent rating is warranted for leg extension limited to 15 degrees. A 30 percent rating is warranted for leg extension limited to 20 degrees. A 40 percent rating is warranted for leg extension limited to 30 degrees. A 50 percent rating is warranted for leg extension limited  to 45 degrees.

Separate ratings under Diagnostic Code 5260 (leg, limitation of flexion) and Diagnostic  Code 5261 (leg, limitation  of extension), both codified  at 38 C.F.R. §4.71a, may be assigned for disability of the same joint. See VAOPGCPREC 9- 2004.

In addition, the Board notes ankylosis of the knee will be rated as 60 percent disabling if at an extremely unfavorable angle, in flexion at an angle of 45 degrees  or more.  A 50 percent  rating will be assigned if the knee is in flexion   between
20 degrees and 45 degrees.  The disability will be rated at 40 percent  if it is in  flexion between I O degrees and 20 degrees. A 30 percent rating will be assigned if there is ankylosis at a favorable angle in full extension, or in slight flexion between   0 degrees and  10 degrees.  38 C.F.R.  § 4.71a, Diagnostic  Code 5256.

Finally,  impairment  of the tibia and fibula will be rated as 40 percent  disabling where there is a nonunion, with loose motion, requiring brace. A malunion  of the  tibia and fibula will be rated as 30 percent disabling if there is marked knee or ankle disability,  20 percent  disabling  ifthere is moderate  knee or ankle disability, and
10 percent disabling if there is slight knee or ankle disability. 38 C.F.R. § 4.71a, Diagnostic  Code 5262.

In the present case, it should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain  and weakness causing additional disability beyond that reflected on range of motion measurements. Deluca v. Brown, 8 Vet.App. 202 ( 1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability  and incoordination.

The law permits separate ratings for arthritis and instability  of a knee.  Specifically, the VA General Counsel has held that a Veteran who has arthritis and instability of   the knee may be rated  separately under Diagnostic Codes 5003 and 5257 because   the arthritis would be considered an additional disability warranting a separate evaluation even if the limitation of motion was not compensable.  See  VAOPGCPREC 23-97 (July I , 1997; revised July 24, 1997). Likewise, the VA General  Counsel has also held that, when  x-ray  findings of arthritis are present  and a Veteran's knee disability is evaluated under Code 5257, the Veteran would be entitled to a separate compensable evaluation under Diagnostic Code 5003 if the arthritis results in noncompensable limitation of motion and/or objective findings or indicators of pain.  See VAOPGCPREC  9-98 (Aug. 14, 1998).

Pursuant to 38 C.F.R. § 4.71a (Diagnostic Code 5257), a rating of 10 percent is warranted when the Veteran experiences slight subluxation or lateral instability.  A rating of 20 percent is warranted when the Veteran experiences moderate subluxation or lateral instability. A rating of 30 percent is warranted when the Veteran  experiences severe subluxation  or lateral  instability.

Dislocation of the semilunar cartilage of the knee with frequent episodes of "locking," pain and effusion into the joint warrants a 20 percent evaluation. 38 C.F.R.  § 4.71a, Diagnostic  Code 5258.

Back
In conjunction with the Veteran's September 2006 claim for an increased rating, he underwent a VA examination in December 2006. He reported pain (6-7/10) in his lower back.  He reported that it was felt mostly when he tried to get up from a    sitting position.   It was somewhat  less painful when he moved  around.  However, the Veteran also stated that the pain was fairly constant and that he had difficulty lifting or bending. Activities of daily living were limited; but his work was  unaffected.  Repetiti ve motion  increased the pain without  any additional  loss of motion. There was no history of acute episodes of pain in the lower back during the  last 12 months; and there was no radiation of pain. He reported that the use of a  heating pad helped; and that he was not taking any medication.   He denied using back  brace or cane.

Upon examination, the Veteran was a healthy-looking male; and there was normal heel-toe gait. His posture was good. Lumbosacral spine examination revealed  that there was loss of lumbar lordosis. Muscle tone was good without any spasm. There  was mild tenderness  in the lumbosacral  area.

Range of motion testing revealed extension 25 degrees with complaint of pain at the end of motion. The Veteran achieved flexion to 50 degrees also with complaint of pain at the end of motion. He achieved right and left lateral flexion to 20 degrees with complaint of pain; and rotation to 20 degrees also with complaint of pain.  There was no evidence of incoordination, weakness, or fatigability. Functional loss  due to subjective complaint  of pain  was absent.  There was no additional  limitation of motion  due to pain,  fatigue, weakness, or lack of endurance on repetitive use.

The Veteran's lower limbs were equal in length. Muscle  tone was good  and there  was no atrophy. Reflexes were equal and plantar reflex was flexor. EHL  strength  was 5/5. Straight leg raising was 75 degrees on either side with complaints of back pain.   Lasegue test was negative.   X-rays  revealed  degenerative disc disease  at
L4-L5 and L5-S1  with  narrowing  and sclerosis.

There was no history of acute episodes oflow back pain during the last 12 months. There was no impairment of daily occupational activities due to his service­ connected  disability.

An MRI dated October 2007 revealed satisfactory spinal cord and bone marrow signal intensity in the difference sequences. Vertebral body heights and gross alignment were well-preserved. T12/L1 , L1/L2, L2/L3, and L3/L4 demonstrated satisfactory disc signal intensity and disc height except for a very minimal degree of early degenerative changes. At L4/L5, there was a mild degree of disc desiccation with diffuse posterior disc bulge without any significant spinal canal stenosis. At L5/S1 , there was severe disc disease with loss of disc height and herniated disc material  posteriorly extending along S1  (VBMS,  11/6/09).

At an April 2008 anesthesiology pain consult, the Veteran rated his back pain at 6/10 in severity. He denied experiencing weakness in his lower extremities.  He also denied urinary or bowel problems related to back pain (VBMS, 11/6/09, p. 13). Lasegue's sign was positive at 30 degrees on the right side and positive at 15 degrees on the left side. There was tenderness over the lumbosacral spine and over both sacroiliac joints. He was assessed with lumbago with radiculopathy down the lower extremities; and bilateral sacroiliac joint arthralgia.

A September 2008 outpatient treatment report noted that electrodiagnostic testing showed  no evidence of radiculopathy  (VBMS,  1/7/10, p. 22).

The Veteran underwent another VA examination in June 2014. The examiner reviewed the claims file in conjunction with the examination. The Veteran reported back pain that was getting worse. He reported that he had a hard time standing up straight when  getting up from a seated position.   He reported  that the pain  was in  the lower lumbar region of the back. He denied radiculopathy, as well as bowel or bladder problems.  He stated that he has had injections to his back  in the past, with   no relief.   He also reported  that  an EMG at University  of Michigan was negative.  He stated that he had done physical  therapy  in the past with no   improvement.

The Veteran denied flare-ups of his back disability. Upon examination,  he achieved  80 degrees of forward  flexion; 30 degrees or greater of extension; 30 degrees or  greater of right and left lateral  flexion;  15 degrees of right  lateral rotation;  and 20 degrees  ofleft  lateral rotation.   Objective  evidence  of pain  was noted at 80 degrees of forward flexion; 15 degrees of right lateral rotation; and 20 degrees of  left lateral rotation. The Veteran was able to perform  repetitive-use  testing.  After three repetitions of motion, there was no additional loss of motion.  The examiner  noted that the Veteran had localized tenderness or pain to palpation for joints and/or soft tissue  of the thoracolumbar  spine.   The Veteran  also had  muscle  spasms that did not result in abnormal  gait or abnormal  spinal countour.  There was no guarding  of the thoracolumbar  spine.  There was no muscle atrophy.   Deep tendon  reflexes in both knees and ankles were 1+ (hypoactive). Sensory examination  was normal. Straight leg raising was negative. There were  no signs of radiculopathy.  There was  no ankylosis and there was no intervertebral disc syndrome (IVDS). The examiner noted that the Veteran occasionally used a back brace at work. The examiner noted  that the impact of the Veteran's back disability on his ability to work is that the  Veteran experienced difficulty  lifting, standing long periods  of time, and walking  long distances. Regarding Mitchell criteria, the examiner noted no flare-ups from baseline.


Analysis

In order to warrant a rating in excess of 20 percent, the Veteran's back disability must be manifested by forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable  ankylosis  of the  entire thoracolumbar  spine.

Neither of the Veteran's VA examinations nor the outpatient treatment reports reflect findings consistent with the criteria for a rating in excess of 20 percent.

At his December 2006 examination, the Veteran achieved flexion to 50 degrees with complaint  of pain  at the end  of motion.   There was no additional  limitation  of motion due to pain, fatigue, weakness, or lack of endurance on repetitive use. There  was no history of acute episode oflow back pain during the  last  12 months.  There  was no impairment of daily occupational activities due to his service-connected disability.

At his August 2014 VA examination, the Veteran achieved 80 degrees of forward flexion (with object ive evidence of pain at 80 degrees). There was no ankylosis and there was no intervertebral disc syndrome (IVDS). The examiner noted that the  Veteran  occasionally  used  a back  brace  at work.  The examiner noted  that the impact of the Veteran's  back disability  on his ability to work is that is that the   Veteran experienced difficulty lifting, standing long periods of time, walking long distances.   Regarding Mitchell  criteria, the examiner noted no flare-ups from  baseline.

The Board  also finds that the evidence does not support separate rating under Note    6 to the general rating formula. Indeed, the Veteran  denied bowel  or bladder problems in April 2008 and again at the June 2014 VA examination. Despite an assessment of lumbago with radiculopathy down the lower extremities, the Board notes that electrodiagnostic testing in September 2008 revealed no evidence of radiculopathy. The Veteran also denied radiculopathy at the June 2014 VA examination.  Straight  leg raising was negative bilaterally.   The examiner  marked that there were no signs or symptoms of radiculopathy. In light of the pertinent lay  and medical evidence regarding radiculopathy, the Board finds that the objective testing, completed by training professionals  in  September 2008 and June 2014 for  the purpose  of identifying radiculopathy  outweighs assessment by the  anesthesiology  pain  clinician  in April 2008.

The Board  recognizes  the June 2016 arguments  made by  the  Veteran's representation that the rating is not high enough given the amount of pain that the Veteran  experiences.   The representative has stated that the June 2014 VA  examination  was inadequate.   However,  the representative  has not provided  a specific basis for the contention that the examination was inadequate. Regarding the Veteran's pain,  the Board notes that  it has been considered.   In fact, the general   rating formula for disease and injuries of the spine states that it is for back disorders "with or without symptoms such as pain." However,  in regards  to Deluca  criteria, there  is no medical  evidence to show that there  is any additional  loss of motion  of the lumbar spine due to pain or flare-ups of pain, supported by objective findings, or due to excess fatigability, weakness or incoordination, to a degree that supports a rating in excess of 20 percent. As such, the Board finds that the examination was adequate insofar as the examiner addressed the relevant rating criteria, including  Deluca  and  Mitchell  concerns.

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for a rating in excess of 20 percent  for    lumbar degenerative disc disease must be denied. See Gilbert v. Derwinski, I Vet.  App 49 (1990).




Knees

The Veteran  underwent  a VA examination  in December 2006.  He reported  a painful left knee, especially  on excessive walking.  He reported that occasionally,  the knee would  give out.  He stated that repetitive  use increased the pain.   There was a history of flare-ups without any additional loss of motion. He denied using a brace. He stated that approximately  two years earlier, he had a cortisone injection.  He also reported a nagging pain in his right knee most of the time. He denied any instability. He stated that repetitive motion  increased  the pain.  There was a history of flare-ups; but neither  his activities of daily  living nor his work were  affected.

Examination of the right knee revealed normal alignment. There was no swelling or effusion.  Patellar position  was normal with complaint of minor pain  on  palpation.  Ligaments were stable. McMurray, drawer, and Lachman tests were negative.  Range of motion was 0-135 degrees without any complaints of pain. Quadriceps muscle tone was strong. Examination of the left knee revealed normal alignment. There was no swelling or effusion. Ligaments were stable. Patellar compression  was not painful.   Range of motion  was 0-135 degrees without  any complaints.
There was no additional limitation of motion due to pain, fatigue, weakness, or lack of endurance on repetitive use. X-rays of both  knees appeared  normal.  There was  no impairment  of daily occupational activities due to his service-connected  disability.

X-rays dated August 2007 revealed stable mild osteoarthritis in both knees (VBMS, 11/6/09).

The Veteran underwent a left knee arthroscopy and partial medial meniscectomy in August 2008 (See VBMS,  1/7/10, p.  17).

A December 2008 outpatient treatment report reflects that the Veteran had complete relief of symptoms in the left knee. He had near 100% function on his left side compared to before his injury.  On examination, he had  full range of motion of the  left knee. He had 5/5 quad strength. It was stable to varus and valgus. He had  negative  Lachman 's examination.   Neurovascularly  was intact.  His right knee
demonstrated some pain at tenninal full flexion and extension.  McMurray's  test was positive. He has no effusion at this point. Quadriceps appeared to be at full strength. He had some medial joint line tenderness but no lateral joint line tenderness  (VBMS,  1/7/10, p. 19).

The Veteran underwent an arthroscopy and partial medial meniscectomy of the right knee  in January  2009 (VBMS,  1/7/10, p. 2)

An August 2012 outpatient treatment report reflects that the Veteran's achieved 120 degrees of left knee flexion and O degrees of extension (VBMS, 3/17/15, p. 112).

A May 2014 outpatient treatment report reflects that the Veteran reported worsening  left lateral knee pain  with knee locking up and decreasing range of motion (flexion). He stated that he is unable to stand up on his left knee with squats  due to instability  (VBMS,  3/17/15, p. 57).

The Veteran underwent another VA examination in June 2014. The examiner reviewed the claims file in conjunction with the examination. The Veteran reported continuing knee pain as well as continual locking and catching of the left knee. He reported difficulty with movement and range of motion due to pain. He reported that a recent MRI revealed a new meniscus tear of the left knee. The Veteran reported difficulty with movement and range of motion due to pain. He also reported increased swelling and more difficult movement as the day progresses.
He stated that he received injections to the left knee in the past with minimal relief. He also stated that he would occasionally use knee braces at work when he does excessive walking.

The Veteran also stated that the pain to the right knee was getting worse. He had no problems with  movement  and range of motion.  He recently noticed  increased clicking to the knee  with motion.

The Veteran denied flare-ups of his knee disabilities.  He achieved right knee  flexion to  120 degrees  (with objective evidence of pain  at  120 degrees); and right knee extension to O degrees with no objective evidence of painful motion. He achieved  left knee  flexion to 95 degrees (with  objective evidence of pain  at 95 degrees); and left knee extension to O degrees with no objective evidence of painful motion. There was no additional  loss of motion  following three repetitions of motion. The examiner noted that functional loss of motion  included less movement  than normal  (bilaterally), pain on movement  (bilaterally), and disturbance  oflocomotion  (left knee only).  There was tenderness  or pain to palpation for joint line or soft tissues of both knees. Muscle strength testing was normal bilaterally. Joint stability tests were all normal bilaterally. There was no history of recurrent patellar subluxation/dislocation.  Nonetheless,  the Veteran reported  using  a left knee brace (occasionally)  at work.  The functional  impact of the knee disabilities were that the Veteran had difficulties standing long periods, walking long distances, climbing ladders/stairs, and squatting. Regarding Mitchell criteria, the examiner noted that there were no  flare-ups from    baseline.

A December 2014 outpatient treatment report reflects that there was minimal tenderness to palpation laterally. The knee was stable to varus/valgus in O degrees and 30 degrees. There was mild patellofemoral crepitus. There was negative Lachman's test and McMurray's.   The Veteran  achieved  extension  to O degrees.  He achieved active  flexion to approximately  I 00 degrees, and passive  flexion to 115 degrees. X-rays showed no significant joint  space narrowing.  There was no gross malalignment.   An MRI revealed posterior horn  medial meniscus  degenerative tear. There was cartilage thinning. There was mild  tricompartmental left knee osteoarthritis, most marked at the medial tibiofemoral compartment (VBMS, 3/17/15, p. 11 ).


Analysis

In order to warrant a rating in excess of 10 percent, the Veteran's knee disabilities must be manifested by leg flexion  limited to 30 degrees (Diagnostic Code 5260);  leg extension limited to 15 degrees (Diagnostic Code 5261); or ankylosis at a favorable angle in full extension, or in slight flexion between O degrees and I O degrees (Diagnostic Code 5256); malunion of the tibia and fibula with a moderate knee or ankle disabi lity  (Diagnostic Code 5262); moderate  subluxation  or lateral instability (Diagnostic Code 5257); or dislocation of the semilunar cartilage of the knee with frequent episodes of "locking," pain and effusion into the joint (Diagnostic Code 5258).

The Veteran underwent VA examinations in December 2006 and August 2014.  He achieved right  leg flexion  to  135 degrees and  120 degrees respectively.  He achieved left leg flexion to 135 degrees and 95 degrees respectively. He also achieved  120 degrees  of flexion  during an August  2012 outpatient treatment.  He achieved extension to O degrees bilaterally at both VA examinations. There was no evidence of malunion or nonunion of the tibia and fibula in either knee.

The evidence contains no findings that the Veteran's  leg flexion was limited to  30 degrees.

Additionally, the Board notes that separate ratings for limitation of flexion and extension are not warranted insofar as the Veteran has been shown to have full extension. Similarly, the Board finds that one of the Veteran's symptoms from removal of semilunar cartilage is limitation of motion. For example, the 2014 examination report (#12) states that the Veteran's residuals  of his meniscectomies are "pain, decreased  range of motion"  in both  knees.  In light of this, the Board finds that  it would  be pyramiding  to rate this one symptom under DC  5260/61.

The Board  recognizes  the June 2016 arguments  made by the Veteran's  representation that the ratings are not high enough given the amount of pain that the Veteran experiences.  The representative  has stated that the June 2014 VA examination was  inadequate.  However, the representative  has not provided  a basis for the contention that the examination was inadequate. The Board finds that the examination was adequate insofar as the examiner addressed the relevant rating criteria, including DeLuca and Mitchell concerns.

Regarding the Veteran's pain, the Board notes that it has been  considered.   However, in regards to Del uca criteria, there is no medical evidence to show that there  is any additional  loss of motion  of the right or left knee due to pain  or  flare-ups of pain, supported by objective  findings, or due to excess fatigability, weakness or incoordination,  to a degree that supports a rating in excess of J  O percent.

Finally, the Board notes that a separate rating for instability of the knees is not warranted insofar as all the joint stability tests on the both knees were within normal limits. The Board, when viewing the evidence in total, places more weight on the objective findings of instability (based on the results of scientific test to specifically identify instability) over competent lay statement of the knees giving out or feeling unstable.

Extraschedular  Ratings

Pursuant to 38 C.F.R. § 3.321(b) (!) (2015), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related  factors as marked  interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards." The question  of an extraschedular  rating is a  component  of a claim for an increased  rating.  See Bagwell  v. Brown, 9 Vet.  App. 337, 339 (1996).

Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably  raised by the  evidence of record.   Barringer  v.  Peake, 22 Vet. App. 242, 244  (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Initially, there must be a comparison between the level of severity and symptomatology of a claimant's service-connected disability with the established criteria found in the rating schedule for that disability. Thun v. Peake, 22 Vet. App. 111 (2008), aff d sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disabi lity level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned sched ular evaluation is, therefore, adequate, and no referral is required. In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine wh ether the cl aimant's exceptional disabi li ty pictur e exhibits other related factors such as those provided by the regul ation as "governing norms." 38 C.F.R. 3.321(b)(1) (related factors are marked interference with employment and frequent periods of hospitalizati on).

The rating criteria fully contemplate the Veteran 's disabil ity as noted above, his symptomatology has consisted of back and knee pain and limitati on of motion.  These symptoms are contempl ated in the rating criteri a. The rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of extraschedu l ar rating is, therefore, not warranted. 38 C.F.R. § 3.321(b)(1).


ORDER

Entitl ement to an increased rating for lumbar degenerative disc disease is denied.

Entitlement to an increased rating for a left knee disability, meniscus tear status post partial meniscectomy. is denied.

Entitl ement to an increased rating for a right knee disability, meniscus tear status post partial meniscectomy, is denied.


P. SORISIO
Veterans Law Judge, Board of Veterans' Appeals



YOUR  RIGHTS  TO APPEAL  OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is the final decision for all issues addressed in the "Order" section of the decision.  The  Board  may  also choose to remand  an  issue or issues to the local VA office for additional  development.  If the Board  did this i n your   case, then a "Remand" section follows the "Order." However, you  cannot appeal  an  issue remanded  to the local VA  office because  a remand  is not a  final decision.   The advice  below  on how to appeal  a claim  applies  only to issues that were allowed.  denied.  or dismissed  in the   "Order. "

If you are satisfied with the outcome of your appeal. you do not need to do anything. We will return your file to your local VA office to implement the BVA's decision. However. if you are not satisfied with the Board's decision on any or all of the issues allowed. denied, or dismissed. you have the following options. which are l isted in no particular order of importance:

 Appeal to the United States Court of Appeals for Veterans Claims (Court)
 File with the Board a motion for reconsideration of this decision
 File with the Board a motion to vacate th is decision
 Fi le with the Board a motion for rev ision of this decision based on clear and unmistakable error.

Although it would not affect th is BY A decision. you may choose to also:

 Reopen your claim at the local VA office by submitting new and material evidence.

There is no time limit for filing a motion for reconsideration. a motion to vacate, or a motion for revision based on clear and unmistakable error with the Board. or a claim to reopen at the local VA office. None of these things is mutually exclusive - you can do all five thi ngs at the same time ifyou wish. However. ifyou file a Notice of Appeal with the Court and a motion with the Board at the same time, this may delay your case because of jurisdictional conflicts. lf you file a Notice of Appeal with the Court before you file a motion with the BY A. the BVA will not be able to consider your motion without the Court's permission.

How long do I have to start my appeal to the court? You have 120 days from the date this decision was mailed to you (as shown on the first page    of this decision ) to file a Notice of Appeal with the Court. If you also want to file a motion for reconsideration or a motion to vacate. you will still have time to appeal to the court. As  long as you .file your  motion(s)  with the Board  within  120 days of the date this decision was mailed  toyou,  you will have another 120 days from the date the BV A decides the motion for reconsideration or the motion to vacate to appeal to the Court. You should know that even if you have a representative. as discussed below. it isyour responsibility to make sure that your appeal to the Court isfiled on time.  Please note that the 1 20-day time li mit to file a Notice of Appeal with the Court does not include a period of active duty. If your active military service materially affects your abi l ity to file a Notice of Appeal (e.g.. due to a combat deployment). you may also be entitled to an additional 90 days after active duty service terminates before the 120-day appeal period (or remainder of the appeal period) begins to run.

How do I appeal to the United  States Court of Appeals for Veterans Claims?        Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims 625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get infonnation about the Notice of Appeal. the procedure for filing a Notice of Appeal, the filing fee (or a motion to waive the filing fee if payment would cause financial hardship). and other matters covered by the Court's rules directly from the Court. You can also get this information from the Court's website on the Internet at: http://www.uscourts.cavc.gov, and you can download forms directly from that website. The Court's facsimile number is ( 202) 501-5848.

To ensure full protection of your right of appeal to the Court. you must file your Notice of Appeal with the Court, not with the Board. or any other VA office.

How do I file a motion for retonsideration? You can file a motion asking the BVA to reconsider any part of this decision by writing a letter to the BVA clearly explaining why you bel ieve that the BY A committed an obvious error of fact or law, or stating that new and material military service records have been discovered that apply to your appeal. It is important that such letter be as specific as possible. A general statement of  dissatisfaction with the BV A decision or some other aspect of the VA claims adjud ication process will not suffice. If the BVA has decided more than one issue, be sure to tell us \\lhich issue(s) you want reconsidered.  Issues not clearly identified will not be considered. Send your letter to:

Director, Management, Planning and Analysis (014)
Board of Veterans' Appeals 810 Vermont Avenue, NW Washington,   DC 20420


VA FORM
MAR 2015   4597	Page 1	C'ONTINlTED ON NEXT PAGE







Remember. the Board places no time limit on filing a motion for reconsideration, and you can do this at any time. However. if you also plan to appeal this decision to the Court. you must file your motion within  120 days from the date of this decision.

How do I file a  motion  to vacate?  You  can  file a motion  asking the  BVA to vacate any part  of this decision  by  writing a letter  to the  BVA stating  why you bel ieve you were denied due process of law during your appeal.  See  38 C.F.R. 20.904.  For example, you  were denied your right  to representation through action or inaction by VA  personnel.  you  were  not  provided  a Statement of the Case or Supplemental  Statement of the Case, or  you  did not get a personal  hearing  that you  requested.   You  can also file a motion  to vacate any part of this decision  on the basis that the Board    allowed  benefits  based  on  false or fraudulent  evidence.  Send  this motion  to the  address above for the  Director.  Management.  Planning and  Analysis. at the Board. Remember. the Board places no time limit  on  filing a motion to vacate. and you  can do this at any time.  However.  if you  also plan  to  appeal this decision  to the Court. you  must  file your  motion  within  1 20 days from  the date of this   decision.

How do I file a motion to revise the Board's decision on the basis of clear and un mistakable error? You can tile a motion asking that the Board  revise this decision if you believe that the decision is based on "clear and unmistakable error" (CUE). Send this motion to the address above for the Director. Management. Planning and Analysis. at the Board. You should be careful when preparing such a motion because it must meet specific requirements. and the Board wi ll not review a final decision on this ba.;;is more than once. You should carefully review the Board's Rules of Practice on CUE. 38 C.F.R. 20.1400 -- 20.141 1 . and seek help.fi-om a qualified representative beforefiling such a motion. See discussion on representation below.  Remember. the Board places no time l imit on filing a CUE review motion. and you can do this at any time.

How do I reopen my claim? You can ask your local  VA  office to reopen  your claim by simply sending them a statement  indicating that you  want to  reopen  your claim.   How\!'ver.  to be successful  in reopening your claim. you  must  submit new and material  evidence to that office.   See    38 C.F.R.
3.156(a).

Can someone represent me in my appeal? Yes.  You  can  al ways represent  yourself  in  any claim  before  VA.  including the  BYA. but  you  can  also appoint someone to represent you. An accredited representative of a recognized  service organization  may  represent  you  free of charge.  VA  approves  these organizations to  help  Veterans.  service members,  and  dependents  prepare  their claims and  present  them  to VA.  An  accredited  representative works for the service organization and knows how to prepare and  present  claims.  You  can  find  a listing of these organizations on  the Internet at: hltp://w,,,\ .\a.go\'/vso/.   You  can also choose to be represented  by  a private attorney  or by an "agent."   (An agent  is a person  who is not a lawyer,  but     is specially  accredited  by VA.)

If you want someone to represent you before the Court. rather than before the VA.  you can get  infonnation  on how to do so at the Court's website at:  http://\\ \\\\ .uscourls.cm c.e.m .  The Court's website  provides  a state-by-state  listing of persons  admitted  to practice  before  the Court  who have  indicated their availability to the represent appellants. You may also request this infonnation by writing directly to the Court. Information about free representation  through  the Veterans  Consortium  Pro  Bono  Program  is also available  at the Court's  website.  or at: http://wwv,·.vl'Lsprohono.org,
mai Viivetsprohono.org.  or  {855) 446-9678.

Do I have to pay an attorney or agent to represent me? An  attorney or agent may charge a fee to represent you after a notice of disagreement has  been filed with respect to your case, provided that the notice of disagreement was filed on or after June 20, 2007.  See 38 U.S.C. 5904; 38  C.F.R.
14.636. If the notice of disagreement was filed before June 20. 2007. an attorney or accredited agent may charge fees for services. but only after the Board first issues a final decision in the case. and only if the agent or attorney is hired within one year of the Boarcl"s decision.  See 38 C.F.R.
J 4.636( C)(2 ).

The notice of disagreement limitation does not apply to fees charged. al lowed. or paid for services provided with respect to proceedings before a court. VA cannot pay the fees of your attorney or agent. with the exception of payment of fees out of past-due benefits awarded to you on the basis of your claim when provided for in a fee agreement.

Fee for VA home and small business loan cases: An attorney or agent may charge you a reasonable fee for services involving a VA home loan or small business loan.  See 38 U.S.C. 5904; 38 C.F.R. 14.636(d).

Filing of Fee Agreements: In all cases. a copy of any fee agreement between you and an attorney or accredited agent must be sent to the Secretary  at the following address:
Office of the General Counsel (0220) 810 Vermont Avenue, NW Washington, DC 20420

The Office of General Counsel may decide, on its own. to review a fee agreement  or expenses  charged  by your agent  or attorney  for reasonableness.  You  can  also tile a motion  requesting  such  review  to the address above for the Office of General  Counsel.   See  38 C.F.R.  14.636( i ):  14.637(d).


VA FORM
MAR 2015    4597	Page l


SUPERSEDES VA FORM 4597, APR 2014,
WHICH WILL NOT BE USED






































































